Counsel for defendants requests the Industrial Commission to reschedule this matter from the 24 January 1995 to the 27 January 1995 Full Commission calendar due to the reason that counsel for defendants is also scheduled to appear before Deputy Commissioner Lawrence Shuping on 24 January 1995.
Upon counsel for defendants' motion and for good cause shown, IT IS ORDERED that counsel for defendants' motion to reschedule this matter is hereby GRANTED.
                                  S/ _______________ DIANNE C. SELLERS COMMISSIONER